UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-2335



JERRY BLOW,

                                               Plaintiff - Appellant,

          versus


PHILIP MORRIS USA, INCORPORATED; BCTW&GM LOCAL
UNION 203-T,

                                              Defendants - Appellees,



          and


JAMES M HARKLESS, OSCAR B. GILES, JR.,

                                                           Defendants.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (CA-03-201)


Submitted:    March 31, 2004                 Decided:   April 19, 2004


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Jerry Blow, Appellant Pro Se.     Kimberlee W. DeWitt, HUNTON &
WILLIAMS, Richmond, Virginia; James J. Vergara, Jr., VERGARA &
ASSOCIATES, Hopewell, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

               Jerry Blow seeks to appeal the district court’s order

granting the Defendants’ motions for summary judgment in his action

under the Labor Management Relations Act, 29 U.S.C. § 185 (2000),

in which he attacked an arbitrator’s decision in favor of his

former    employer.       We   have    reviewed    the    record   and   find   no

reversible error.       Accordingly, we affirm on the reasoning of the

district court. See Blow v. Philip Morris USA, No. CA-03-201 (E.D.

Va. Oct. 8, 2003).         We dispense with oral argument because the

facts    and    legal   contentions     are    adequately   presented     in    the

materials      before   the    court   and     argument   would    not   aid    the

decisional process.



                                                                         AFFIRMED




                                       - 3 -